Citation Nr: 1809830	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-39 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression, bipolar disorder, anxiety disorder, mood disorder, panic disorder, or posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel
INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from September 1981 to September 1985 and from June 1986 to June 1990.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2014, the Veteran presented testimony at a videoconference hearing held at the RO before the undersigned Veterans Law Judge, and a transcript of that proceeding is of record.  This matter was previously remanded by the Board in August 2014, and has since been returned for further appellate review.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to reschedule the Veteran for a VA examination.  The August 2014 remand directed the AOJ to afford the Veteran a VA examination to ascertain the nature and etiology of the Veteran's claimed psychiatric disorder.  The examination was scheduled to take place in April 2016.  A note indicates that the Veteran was contacted in April 2016 via telephone and that he declined the examination stating that he was already service-connected at the 100 percent rate and the examination would cause unnecessary paperwork.  In September 2017, the Veteran's representative explained that the Veteran reported to him that he was unaware that the examination was scheduled in connection with his pending appeal, and that did not understand what was being requested of him when contacted via the phone.

Of record is a June 2012 private report from Dr. RH documenting that the Veteran reported experiencing a threatening and frightening event during the mobilization of the South Korean Army because he believed war was imminent, and he saw the aftermath of North Koreans killed after crossing the border.  The examiner diagnosed bipolar II disorder, prolonged PTSD "combat type," and panic disorder with agoraphobia.  A July 2013 VA psychiatry note documented the Veteran presented to reestablish care with VA after deciding to not continue with his private psychologist Dr. RH.  The psychiatrist reviewed the Veteran's military stressors to clarify the private psychiatrist's perception of the Veteran's PTSD, and reported that when the Veteran was stationed in Germany they were frequently on alert due to terrorist bombings, he was on a few flights that almost crashed, and he was frequently on alert while on guard duty in the DMZ of Korea.  The psychiatrist diagnosed bipolar disorder, anxiety disorder, and rule out PTSD.  May 2016 responses from the Joint Services Records Research Center determined that in September 1982 there was a helicopter crash that caused minor injuries, in March 1985 there was a helicopter crash that killed two soldiers, and in December 1986 there was a helicopter crash that killed three crewman from the 201st Aviation Company at Camp Humphreys, Korea.  The JSRRC then determined that the March 1985 stressor reported by the Veteran was corroborated, and the Veteran's PTSD stressor was conceded.  It is unclear, however, whether the Veteran has a psychiatric diagnosis related to these events based on the available private and VA treatment records.  Remand is thus required to afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner should provide all appropriate psychological diagnoses. 

Second, if the Veteran's symptoms are consistent with a PTSD diagnosis, the examiner must opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran's PTSD either began during service or is related to any incident of service.  

The examiner must address the following:  1) the May 2016 verified reports of 1982, 1985, and 1986 helicopter crashes; 2) the Veteran's reported fear of hostile military or terrorist activity while he was stationed in Germany and Korea; and 3) Dr. RH.'s June 2012 PTSD diagnosis in the private treatment records. 

Third, the examiner must also provide an opinion regarding whether it is at least as likely as not (whether there is a 50 percent or greater probability) that each currently diagnosed psychiatric disorder (non-PTSD) either began during service or is related to any incident of service, to include any in-service mental health treatment and the verified helicopter crashes.

The examiner must address the following:  1) the May 1985 notation of an in-service mental health consultation; 2) a June 2004 VA record noting a diagnosis for a mood disorder; 3) a December 2004 VA record indicating a diagnosis for depression; 4) a November 2005 VA record showing treatment for a known bipolar disorder diagnosis; 5) a February 2009 VA record with a diagnosis for an anxiety disorder; 6) private treatment records showing a June 2012 diagnosis for a panic disorder; 7) the May 2016 verified reports of 1982, 1985, and 1986 helicopter crashes; and 8) the Veteran's reported fear of hostile military or terrorist activity while he was stationed in Germany and Korea.  

Fourth, the examiner must provide an opinion regarding whether it is at least as likely as not (whether there is a 50 percent or greater probability) that each currently diagnosed psychiatric disorder is caused or aggravated by his service-connected orthopedic conditions, including a lumbar spine disorder, right knee disorder, left knee disorders, left hip disorder, and bilateral lower extremity radiculopathy.  

The examiner must address the following:  1) Dr. SM.'s November 2008 and January 2009 statements as to the relationship between the Veteran's service-connected orthopedic conditions and his bipolar disorder and mood disorder with depressive features due to general medical condition; and 2) the Veteran's report of sleep problems in the July 2010 and March 2011 Chattanooga VA treatment records.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




